Citation Nr: 0702535	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving Department of Veterans Affairs 
Dependency and Indemnity Compensation (DIC), death pension 
benefits, and accrued benefits.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1960.  He died in December 2003.  The appellant is his 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans Affairs benefits.  She asserts that she lived 
with the veteran for 32 years prior to their ceremonial 
marriage on December [redacted], 2003, and that she is entitled to be 
recognized as his surviving spouse.  In effect, she has 
essentially asserted that she had a "deemed valid" marriage 
to the veteran prior to their ceremonial marriage.  See 38 
U.S.C.A. § 103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.52 
(2002); VAOPGCPREC 58-91.

The appellant has asserted that she and the veteran were 
married on December [redacted], 2003.  The appellant died on December 
[redacted], 2003. 

Certain VA death benefits, including DIC, are payable to a 
veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541 (West 
2002 & Supp. 2005).  The term "surviving spouse" means a 
person who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
Additionally, the law provides that a spouse is a person of 
the opposite sex who is a husband or wife.  38 U.S.C.A. § 
101(31) (West 2002 & Supp. 2005); 38 C.F.R. § 3.50 (2006).  A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a) 
(2006).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  For VA death benefits entitlement purposes, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and DIC - none here applicable.)  38 
C.F.R. § 3.54 (2006).

Clearly, the appellant was not married to the veteran for a 
year prior to the veteran's death.  However, she is 
contending that, while she did not marry the veteran until 
very shortly before his death, she felt she had been in a 
common law marriage with him for many years.  In support of 
this claim she has submitted statements in which she claims 
to have lived with the veteran for 32 years.  Moreover, she 
submitted documents showing that she was listed as his wife 
on his death certificate and she submitted a copy of the 
bills she received for his burial.  The Board also notes a 
2002 VA medical record refers to the appellant by name as the 
veteran's common law wife of 29 years.  

Pertinent to the current claim is the fact that the State of 
New York does not recognize common law marriages.  See N.Y. 
Dom. Re. §  11 (McKinney 1999) (a valid marriage requires 
solemnization by a recognized official).  However, where an 
attempted marriage (common-law) is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  

Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to gratuitous VA 
death benefits.  38 C.F.R. § 3.52.  If the provisions of 38 
C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
Moreover, the Court has issued pertinent directives in this 
regard in Colon v. Brown, 9 Vet. App. 104 (1996).  
Specifically, in cases such as here, the appellant must be 
given an opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c), indicating that she had no knowledge of 
an impediment to the marriage.  The Court indicated that if 
the appellant was unaware of the impediment, then an 
otherwise invalid common-law marriage could be deemed valid.

The appellant has not indicated in her statements of record 
whether she realized or not that New York did not recognize 
common law marriage.  In order to give the appellant all due 
consideration under the law, the Board finds that more 
development must be undertaken on this case, specifically to 
determine whether she felt she had a common law marriage to 
the veteran, before a decision may be rendered.

Accordingly, this claim is REMANDED for the following 
development:

1. The RO should contact the appellant 
and ask her to, explain that if she 
believed she had a valid common law 
marriage to the veteran, the rationale 
behind marrying the veteran formally 
shortly before his death.  

She should also be given the opportunity 
to submit additional evidence, which 
indicates the status of a husband and 
wife relationship between the claimant 
and the veteran prior to the ceremonial 
marriage.  The RO should inform her of 
the types of documentation desirable, to 
include bank statements, bills, and 
credit card accounts.

2.  The RO should readjudicate the issue 
in appellate status.  If the decision 
remains adverse to the claimant, she and 
her representative should be furnished 
with a supplemental statement of the case 
(SSOC) and an appropriate period of time 
within which to respond.  Thereafter, the 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


